Exhibit 10.23

 

***Text Omitted and Filed Separately with

the Securities and Exchange Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2.

 

Master Assay Development, Commercialization

and Manufacturing Agreement

This Master Assay Development, Commercialization and Manufacturing Agreement
(“Agreement”), is entered into and effective as of November 16, 2016 (the
“Effective Date”), by and between QIAGEN Manchester Limited, a UK corporation
having offices at Skelton House, Lloyd Street North, Manchester, UK (“QIAGEN”),
and HTG Molecular Diagnostics, Inc., a Delaware corporation having offices at
3430 E. Global Loop, Tucson, AZ, U.S.A.  85706 (“HTG”).  HTG and QIAGEN are
herein referred to each as a “Party” and collectively as the “Parties.”  

RECITALS

A.QIAGEN is a leading provider of sample to insight technologies, including,
inter alia, sequencing equipment and bioinformatics analytics, and companion
diagnostic assays to aid in the selection and use of pharmaceutical products for
the treatment of disease;

B.HTG is a leading provider of novel technologies based on targeted nuclease
protection chemistry to facilitate the routine use of complex molecular
profiling in a multiplexed panel format from low amounts of samples, which is
useful inter alia for companion diagnostic assays;

C.QIAGEN and HTG desire to engage in a collaborative relationship, involving
performing collaborative assay development and manufacturing activities
involving each Party’s applicable technology, which is intended to support
QIAGEN’s entering into companion diagnostic development programs with third
party pharmaceutical companies, and, if applicable and agreed to by the Parties
in each case, to facilitate QIAGEN’s or HTG’s existing, independent programs;

D.Each Party desires to engage in such collaborative development and commercial
activities in accordance with the terms and conditions of this Agreement and
individual Statements of Work (as defined below) entered into by the Parties.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
obligations and responsibilities of the Parties as set forth herein, the receipt
and total sufficiency of which is hereby acknowledged, the Parties agree as
follows:

AGREEMENT

 

1.DEFINITIONS

1.1“Affiliate” means, with respect to a Party, any corporation, partnership or
other business organization that, directly or indirectly, controls, is
controlled by or is under common control with such Party. For the purpose of
this definition “control” (with correlative meanings for the terms “controlled
by” and “under common control with”) shall mean that the applicable business
organization has the actual ability to direct and control the management and
business decisions of the applicable Party, including by holding more than 50%
(fifty percent) of the voting stock or other ownership interests of the
applicable corporation or business entity.

 

Page 1 of 28

--------------------------------------------------------------------------------

 

1.2“AM Field” means the development and commercialization of companion
diagnostic assays in the PDP Field for use in connection with autoimmune or
microbiome therapeutics developed by Sponsors.

1.3 “Applicable Law(s)” means all applicable provisions of all statutes, laws,
rules, regulations, administrative codes, ordinances, decrees, orders,
decisions, injunctions, awards, judgments, permits and licenses of or from
Federal, State and local governmental authorities, including regulatory
authorities, as the same may be amended from time to time, that are applicable
to the particular obligation, task or undertaking under this Agreement.

1.4“Change of Control” means, with respect to a Party, either (a) a sale of all
or substantially all of such Party’s assets or business to which this Agreement
relates; (b) a merger or consolidation of such Party in which the stockholders
of such Party immediately prior thereto do not own, directly or indirectly,
either (x) outstanding voting securities representing more than fifty percent
(50%) of the combined outstanding voting power of the surviving entity in such
merger or consolidation or (y) more than fifty percent (50%) of the combined
outstanding voting power of the parent of the surviving entity in such merger or
consolidation, in each case in substantially the same proportion as their
ownership of the outstanding voting securities of such Party immediately prior
to such transaction; or (c) a transaction or series of transactions that result
in any Exchange Act Person becoming the owner, directly or indirectly, of
securities of such Party representing more than fifty percent (50%) of the
combined voting power of such Party’s then-outstanding securities (other than by
virtue of a merger or consolidation and excluding any acquisition of securities
of such Party directly from such Party).

1.5Confidential Information” means, with respect to a Party, all proprietary
and/or confidential information of such Party (the “Disclosing Party” as to such
information) provided orally or in writing to the other Party (the “Receiving
Party” as to such information), or as observed by such Receiving Party on visits
to the Disclosing Party’s facilities, which may include any information that
relates to the Disclosing Party’s new or existing products, services and/or
business operations, product development plans, standard operating procedures,
specifications, pricing information, business methods, trade secrets, business
processes, business plans, inventions, techniques, and other information not
readily available to the public, whether or not labeled as “Confidential” or
“Proprietary” or otherwise reduced to writing, but provided that “Confidential
Information” shall not include any information that meets any of the exclusions
in Section 6.5.  For purposes of this Agreement, the Party disclosing its
Confidential Information hereunder shall be referred to as “Disclosing Party”
with respect to such information, while the Party receiving the Disclosing
Party’s Confidential Information hereunder shall be referred to as the
“Receiving Party” as to such information.  In addition, all HTG IP shall be
deemed the Confidential Information of HTG, and all QIAGEN IP shall be deemed
the Confidential Information of QIAGEN, subject in each case to information that
meets any of the exclusions in Section 6.5.  

1.6“Cost of Goods” means, with respect to a particular HTG or QIAGEN instrument
or tool or other product (excluding any PDP Assay) sold or transferred as
contemplated in Section 5.2.3, all  costs and expenses actually incurred by HTG
or QIAGEN (as applicable) with respect to such instrument or tool or other
product that are appropriately characterized as “cost of goods sold” in
accordance with U.S. GAAP (including any costs and expenses allocated to “cost
of goods sold” in a manner consistent with HTG or QIAGEN’s (as applicable) past
practices in preparation of its audited financial statements).  

 

Page 2 of 28

--------------------------------------------------------------------------------

 

1.7“Intellectual Property Rights” means all rights of the following types, which
may exist or be created under the laws of any jurisdiction in the world: (i)
rights associated with works of authorship, including exclusive exploitation
rights, copyrights, moral rights, and mask works; (ii) trademark and trade name
rights and similar rights; (iii) trade secret rights; (iv) patent rights and
industrial property rights; and (v) other proprietary rights in intellectual
property of every kind and nature.

1.8“Exchange Act Person” means any natural person, entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder), except that
“Exchange Act Person” will not include an underwriter temporarily holding
securities pursuant to a registered public offering of such securities.

1.9“Fields” means:

 

1.9.1

the Oncology Field, which shall be exclusive as between the Parties (including
their Affiliates) as provided in Section 2.3.1;

 

1.9.2

the AM Field, which shall be non-exclusive as between the Parties as provided in
Section 2.3.2; and

 

1.9.3

any other companion diagnostics field mutually agreed by the Parties to be
included in this Agreement with respect to the Parties’ development and
commercialization of companion diagnostic assays in the PDP Field for use
applicable to such field(s) as provided in Section 2.3.2.

1.10“HTG IP” means all Inventions that: (a) were made, developed, perfected,
devised, conceived of or first reduced to practice by or on behalf of HTG, its
employees, agents or contractors, individually or jointly, or jointly with third
parties, prior to the Effective Date, or (b) were made, developed, perfected,
devised, conceived of or first reduced to practice by or on behalf of HTG, its
employees, agents or contractors, individually or jointly during the Term
(defined below) and independent of Development work performed under this
Agreement, (c) are made, developed, perfected, devised, conceived of or first
reduced to practice by or on behalf of HTG, its employees, agents or
contractors, individually or jointly, during the Term in connection with the
performance of Development work under this Agreement, and are not directly
related to and specifically derived from any QIAGEN Property; or (d) were made,
developed, perfected, devised, conceived of or first reduced to practice by or
on behalf of QIAGEN or any of its Affiliates, or their respective employees,
agents or contractors, individually or jointly, during the Term either (i) with
reference to or use of HTG Property received by QIAGEN in connection with this
Agreement, or (ii) in connection with the performance of Development work under
this Agreement, in each case that directly relate to NPA Chemistry, which is
defined as any practice, process, procedure, method, methodology, technique,
technology, material or the like for targeted nuclease protection and subsequent
detection, by whatsoever means, of nucleic acid molecules, including DNA or RNA
in whatsoever form existing in nature or otherwise, that need not (but,
optionally, may) be substantially purified prior to nuclease protection.  For
the purposes of clarity, HTG IP shall not include any QIAGEN IP.  

1.11“HTG Property” means: (i) HTG IP and (ii) HTG’s Confidential Information.  

 

Page 3 of 28

--------------------------------------------------------------------------------

 

1.12“Inventions” means all inventions, discoveries, know-how, trade secrets,
devices, apparatus, practices, processes, procedures, methods, methodologies,
techniques, products, trade secrets, notes, data, written materials, findings,
records and documents, works of authorship, software and any other Intellectual
Property Rights, including improvements, enhancements, or derivatives to or of
any of the foregoing, whether or not patentable or otherwise protectable by
intellectual property rights.  

1.13“Sponsor Project Agreement means an agreement entered into between QIAGEN
and a Sponsor to conduct one or more Projects.  

1.14“Net Profits” means, as to a particular SOW, the following:  (a) all total
amounts paid by the applicable Sponsor to QIAGEN under the relevant Sponsor
Project Agreement with respect to the conduct of the Project covered by such
SOW, less (b) the sum of QIAGEN Project Costs plus HTG Project Costs.  

1.15“Project” means a project covered by a particular Sponsor Project Agreement,
under which QIAGEN, in partnership with HTG under this Agreement and an SOW,
would develop a PDP Assay applicable to the Sponsor therapeutic covered by such
Project, obtain needed regulatory approval of such PDP Assay, and would
commercialize such PDP Assay throughout the Territory, after regulatory
approval, as a companion diagnostic assay for use in connection with the
prescribing of applicable Sponsor therapeutic(s) that are the subject of such
Project.

1.16“Project Costs” means, with respect to a Party, the actual, direct costs
incurred by the applicable Party to conduct its Development work under, and as
mutually agreed in, a particular SOW.  [***…]

1.17“PDP Field” means use of diagnostic assays utilizing next generation
sequencing (“NGS”) detection solely in connection with clinical applications of
therapeutics, whether in connection with clinical trials of a therapeutic or in
patient clinical settings (to determine if the clinical trial participant or the
patient is an appropriate candidate for the applicable therapy), and whether as
a companion diagnostic to a particular therapy or as a complementary diagnostic
for the treatment pathway.  All other uses of NGS-based assays, […***…] are
expressly excluded from the PDP Field unless a particular Project […***…]
expressly contemplate a preliminary feasibility study, which would otherwise
constitute an Excluded Use, as an intermediate step in the clinical development
program for the applicable therapeutic.  […***…].  For clarification, PDP Field
expressly excludes PCR and other non-NGS assay technology platforms or any other
project or business between QIAGEN and its customers for QIAGEN’s bioinformatics
“software as a service” business.

1.18““Oncology Field” means the development and commercialization of companion
diagnostic assays in the PDP Field for use in connection with cancer
therapeutics developed by Sponsors.  

 

***Confidential Treatment Requested

 

Page 4 of 28

--------------------------------------------------------------------------------

 

1.19“QIAGEN IP” means all Inventions that (a) were made, developed, perfected,
devised, conceived of or first reduced to practice by or on behalf of QIAGEN,
its employees, agents or contractors, individually or jointly, or jointly with
third parties, prior to the Effective Date, or (b) were made, developed,
perfected, devised, conceived of or first reduced to practice by or on behalf of
QIAGEN, its employees, agents or contractors, individually or jointly, during
the Term and independent of Development work performed under this Agreement; or
(c) are made, developed, perfected, devised, conceived of or first reduced to
practice by or on behalf of QIAGEN, it employees, agents or contractors,
individually or jointly, in connection with the performance of Development work
conducted under this Agreement, and are not directly related to and specifically
derived from any HTG Property, or (d) were made, developed, perfected, devised,
conceived of or first reduced to practice by or on behalf of HTG or its
Affiliate, or their respective employees, agents or contractors, individually or
jointly, during the Term in connection with the performance of Development work
under this Agreement that directly relate to or is specifically derived from any
QIAGEN Property.  For the purposes of clarity, QIAGEN IP shall not include any
HTG IP

1.20“PDP Assay” means an NGS-based companion diagnostic assay developed by the
Parties pursuant to a particular SOW.  It is understood that, as provided in an
applicable Statement of Work (and subject to any exceptions set forth therein,
QIAGEN shall market and sell such assay under QIAGEN’s brand name and, if
mutually agreed in the applicable Statement of Work, referencing a brand or
technology of HTG if such HTG IP has been used.  

1.21“Protocol” means, with respect to a particular Project, the protocol agreed
to by QIAGEN and the applicable Sponsor to cover the Sponsor’s activities to
support such Project, including delivery of relevant clinical samples, and
conduct of clinical trials on its applicable therapeutic, involving use of the
applicable PDP Assay being developed hereunder pursuant to such Project.  

1.22“QIAGEN Property” means: (i) the QIAGEN IP; (ii) the QIAGEN Materials; and
(iii) QIAGEN’s Confidential Information.  

1.23“QIAGEN Materials” means: (i) all test materials, controls, specimens or
samples (“Samples”) identified in the applicable Statement of Work, collected
from subjects in accordance with the Protocol (defined above) applicable to a
particular Project under an Sponsor Project Agreement; and (ii) all reagents,
data and information relating to the Samples or the use of the Samples provided
by QIAGEN and/or the applicable Sponsor to HTG for purposes of performing its
Development work pursuant to such Statement of Work.  

1.24“Statement of Work” or “SOW” means a statement of work, as provided in
Section 3, which is executed by the Parties to cover the performance by each
Party of its respective Development activities in support of development of the
PDP Assay in connection with the related Project.  Each such SOW shall be
subject to and governed by the terms of this Agreement.

1.25“Development” means the assay development activities undertaken by HTG
and/or QIAGEN to develop a particular PDP Assay for a particular Project, as
specified in detail in the applicable Statement of Work.

1.26“Sponsor” shall mean any pharmaceutical company or companies that is party
to a particular Sponsor Project Agreement, and is identified in the relevant
Statement of Work, for whom QIAGEN (in partnership with HTG under this
Agreement) is engaged in a Project.    

1.27“Steering Committee” means the committee formed by the Parties under Section
2.4, to manage and oversee the negotiation of Sponsor Project Agreements, the
conduct of Development work under the

 

Page 5 of 28

--------------------------------------------------------------------------------

 

agreed SOWs, the manufacture of PDP Assays, and the commercialization by QIAGEN
of approved PDP Assays (and related QIAGEN equipment and tools).    

1.28“Territory” means worldwide.

1.29Other capitalized terms used in this Agreement shall have the meanings
elsewhere defined in this Agreement.

2.COMPANION DIAGNOSTICS PARTNERSHIP

2.1Overview of Collaboration.  This Agreement shall serve as the master
agreement for the collaboration of the Parties to develop, pursuant to Projects
initiated under Sponsor Project Agreements, and commercialize PDP Assays in the
Fields for use solely in the PDP Field.  Under such collaboration, the Parties
shall jointly seek and negotiate with potential Sponsors, to enter into Sponsor
Project Agreements under which specific agreed Projects will be conducted to
develop PDP Assays in the Fields, which shall be run on QIAGEN sequencing
equipment (often in connection with QIAGEN bioinformatics analysis programs, and
other QIAGEN proprietary tools, and/or with proprietary HTG tools and
instruments as well), and which are to be used as companion diagnostics in the
PDP Field to support the applicable Sponsor’s therapeutic development and
commercialization.  The development of each PDP Assay, in connection with a
Project under a particular Sponsor Project Agreement, shall be conducted by the
Parties collaboratively under the applicable Statement of Work, as agreed to by
the Parties as discussed in Section 3.2, in connection with QIAGEN agreeing to
conduct such Project.  It is expected that:  (a) for each Project that relates
to PDP Assays based primarily on HTG IP (such as, RNA-targeted assays, HTG shall
conduct most of the preliminary Development work to create the a particular PDP
Assay, (b) for each Project that relates to PDP Assays based primarily on QIAGEN
IP (such as, certain DNA-targeted assays), QIAGEN likely will conduct most of
the preliminary Development work to create the a particular PDP Assay, and (c)
once such work Development work is completed, the clinical and regulatory work
needed to obtain needed regulatory approvals of the PDP Assay shall be conducted
by QIAGEN in collaboration with the applicable Sponsor.  It is also expected
that HTG shall manufacture and supply to QIAGEN, for its use in clinical
development and commercialization, the HTG-developed PDP Assays, pursuant to the
manufacturing provisions of a Supply Agreement to be entered into by the Parties
as contemplated in Section 8.3, and that QIAGEN shall have the responsibility
for marketing, selling and otherwise commercializing the PDP Assays.  

2.2Sponsor Project Agreements; Projects.  The Parties shall seek to identify,
and shall negotiate with, appropriate pharmaceutical companies regarding
entering into Sponsor Project Agreements with QIAGEN, covering one or more
Projects to develop PDP Assays for use in the PDP Field as companion diagnostic
assays in connection with such company’s applicable therapeutics.  Each of the
Parties commits to be fully cooperative with the other and to use good faith,
diligent and commercially reasonable efforts, in all such activities seeking
Sponsor Project Agreements.  [***…]  The Parties’ discussion and management of
the Sponsor Project Agreement negotiation process shall be primarily through the
Steering Committee.

 

***Confidential Treatment Requested

 

Page 6 of 28

--------------------------------------------------------------------------------

 

2.3Exclusivity, Non-exclusivity and Related Matters.  

 

2.3.1

The Parties agree that their relationship under this Agreement regarding the
Oncology Field shall be exclusive, as provided herein, but subject to the
exceptions below.  Each Party agrees that if it (or any of its Affiliates)
becomes aware of any pharmaceutical company that likely is interested in, or
that the Party believes would be a good candidate for, entering into an
agreement or other relationship to develop a PDP Assay in the Oncology Field
(whether in development or in commercialization), such Party shall, subject to
the appropriate consent of the pharmaceutical company, notify the other Party of
such company and all relevant information regarding its cancer therapeutic and
possible interest in a companion diagnostic deal.  The Parties then shall
promptly meet (most appropriately through the Steering Committee) and discuss
such opportunity and determine whether (and if so, how) to approach such company
to discuss a possible Sponsor Project Agreement, as contemplated under Section
2.2.  If, as to any such pharmaceutical company, either (a) the Parties are not
able to agree on the Key Terms of the Sponsor Project Agreement with such
company, or such company determines not to enter into a proposed Sponsor Project
Agreement, or (b) the company indicates [***…] or (c) as to a particular
proposed Project, the Parties cannot agree on the terms of an appropriate SOW to
cover the Development work needed for such proposed Project, then, in case of
scenario (a) or (b), the Parties (including their Affiliates) shall not
independently work with such pharmaceutical company in the Oncology field, and,
in case of scenario (c), the Parties (including their Affiliates) shall not
independently work with such pharmaceutical company with respect to the Project
(or any project that is substantially similar) in the Oncology Field; provided
that, for clarification, with respect to scenario (c), QIAGEN and its Affiliates
shall be unrestricted to work, in conformance with the terms and conditions of
this Agreement, with such pharmaceutical company on a QIAGEN-developed,
DNA-based PDP Assay.  In addition, for clarity, the above exclusivity
commitments in the Oncology Field remain as to all other companies and possible
projects in the Oncology Field.  

 

2.3.2

With respect to possible Projects in Fields other than the Oncology Field, the
Parties acknowledge and agree that their relationship under this Agreement is
non-exclusive.  Any collaborative program of the Parties hereunder to develop a
PDP Assay for any Field other than the Oncology Field shall be undertaken only
if the Parties agree, in their sole and absolute discretion, on the applicable
Sponsor Project Agreement and SOW for such program, with neither Party having an
obligation so to agree.  If either Party desires to engage in such a
non-oncology program hereunder, it may request the other Party to consider the
proposed program, and the Parties then will discuss reasonably and in good faith
the proposed program, including the applicable pharmaceutical company of
interest in the program, and the proposed Sponsor Project Agreement and SOW.  If
the Parties can agree on such items, the program will proceed hereunder as a
Project under the applicable agreed Sponsor Project Agreement and SOW.  Neither
Party will have an obligation to agree to any such proposed program, or proposed
Sponsor Project Agreement or SOW.

 

***Confidential Treatment Requested

 

Page 7 of 28

--------------------------------------------------------------------------------

 

2.4Steering Committee.  Promptly after the Effective Date, the Parties shall
form a committee (the “Steering Committee”), comprised of two representatives
from each Party, appointed (and if applicable replaced) by each such Party.  The
Steering Committee shall meet (either in person or by teleconference or
videoconference, reasonably agreed by the Parties) at least once per calendar
quarter, or more often as needed to address matters needing resolution in the
collaboration hereunder between the Parties or arising under the SOWs or
Development work.  All representatives on the Steering Committee shall work in
good faith and reasonably to discuss and seek to find consensus on all matters
raised at Steering Committee meetings and on all matters needed resolution or
decision.  All decisions made and actions taken by Steering Committee shall
require unanimous agreement by the representatives on the Steering
Committee.  The Steering Committee shall have the responsibility to manage and
oversee the Parties’ efforts to identify possible Sponsors and negotiate and
enter into Sponsor Project Agreements, the performance and activities under the
Sponsor Project Agreements, each Party’s conduct of the Development work under
the SOWs, compliance with the timelines in the SOW, and the development and
commercialization of PDP Assays, and such other appropriate matters arising
under the Parties’ collaboration under this Agreement.  However, for clarity,
the Steering Committee shall not have any authority to modify, amend, interpret
or waive any terms or obligations under this Agreement.

3.CONDUCT & RESPONSIBILITIES REGARDING STATEMENTS OF WORK

3.1As this Agreement serves as the master agreement for the collaboration of the
Parties for PDP Assay development in the Fields, the Parties agree that such
Development efforts shall be conducted in accordance with SOWs agreed to by the
Parties under this Article 3. With respect to each particular Project that the
Parties agree to undertake, pursuant to the applicable Sponsor Project
Agreement, to develop a PDP Assay in partnership with or in support of the
applicable Sponsor, the Parties must agree to the SOW covering such Development
activities pursuant to the below terms, before such Project can be officially
committed and undertaken under such Sponsor Project Agreement.  

3.2With respect to each Project, the parties shall (prior to QIAGEN committing
to the Project under the applicable Sponsor Project Agreement) discuss and in
good faith use commercially reasonable efforts to agree on the terms and
conditions of, and enter into, an individual Statement of Work for such Project,
and such SOW shall:  (a) identify the Sponsor and the nature of the Project,
describe in all reasonable detail the agreed upon Development plan for
Development of the PDP Assay under such Project, including setting forth for
each Party the specific agreed upon Development work to be performed by such
Party in developing such PDP Assay, include any corresponding research protocols
to be followed by HTG and clinical development protocols to be followed by
QIAGEN, the budget for conducting such work, and set forth the compensation to
be paid by QIAGEN to HTG with respect to such HTG’s performance of such
Development work and (if applicable) the amounts (out of payments by a Sponsor)
to be retained by QIAGEN as compensation for its Development work.  A template
Statement of Work is attached hereto as Exhibit A (with the understanding that
the Parties may vary from such template, as needed for any particular SOW).  The
Parties shall mutually discuss and in good faith use commercially reasonable
efforts to agree in writing to each Statement of Work, and upon the execution of
any such Statement of Work by the Parties, the Statement of Work shall be added
to this Agreement as an exhibit, with each subsequent Statement of Work being
numbered in sequential number (i.e. Exhibit A-1, A-2, A-3, etc.).  HTG shall
have no obligation to perform any Development work on any particular proposed
Project until the Parties mutually agree on the terms and conditions of and
enter into one or more Statement of Work covering such work, and the particular
terms (including compensation) covering such

 

Page 8 of 28

--------------------------------------------------------------------------------

 

work.  Each executed SOW shall be deemed incorporated into and made part of and
governed by this Agreement.

3.3Upon the Parties entering into a particular Statement of Work, each of HTG
and QIAGEN agrees to perform the Development work allocated to such Party under
such SOW, in conformance with the terms and conditions of this Agreement, the
corresponding Statement of Work, including without limitation, the applicable
protocol(s) set forth in such SOW, and/or any other operating procedures and/or
specifications set forth in a Statement of Work.  To the extent any terms or
conditions of a Statement of Work conflict with the terms and conditions of this
Agreement, the terms and conditions of this Agreement shall control unless
otherwise specifically set forth in such Statement of Work.  Any term or
condition included in any purchase order issued by QIAGEN in connection with a
Statement of Work, or in any ‎acknowledgement, invoice, or similar document
issued by either Party that conflicts with the terms ‎and conditions of this
Agreement and/or the applicable Statement of Work will not apply to or govern
the transaction resulting from the ‎Statement of Work, unless both Parties
expressly agree in writing to the particular conflicting term or ‎condition, in
which event the agreed term or condition will apply only with respect to that
particular ‎Statement of Work.‎

3.4Each Party shall perform the Development work allocated to it in an SOW using
its own independent professional judgment in accordance with the applicable
provisions of the Statement of Work, including without limitation, the
applicable protocol(s) and/or any other operating procedures and/or
specifications set forth in the Statement of Work, in a timely and professional
manner and in conformity with the highest applicable industry standards,
Applicable Laws, regulations and guidelines for the conduct of clinical research
and governing protections of human subjects (to the extent applicable to such
work), including but not limited to, ICH GCP, 21 C.F.R. Part 50 and 21 C.F.R.
Part 312.50, and such other standards of good clinical practice as are required
by the U.S. Food and Drug Administration (“FDA”) and/or other regulatory
authorities, and all applicable privacy and data protection laws, rules and
regulations.  The Development work of a Party shall be performed under the
direction and supervision of such Party’s employee identified in the
corresponding Statement of Work (the “Project Lead”, as to such SOW and the
related Project).

3.5Neither Party shall subcontract, delegate or otherwise assign (except as
permitted in Section 15.4) the performance of any of its Development work or any
other of its obligations and responsibilities under this Agreement without the
prior written approval of the other Party, such approval not to be unreasonably
withheld, refused or delayed, or except as expressly contemplated in the
applicable SOW.  If a Party has such approval, such Party shall be solely
responsible for ensuring that its agreements with its subcontractors are
consistent with the terms of this Agreement, and such Party acknowledges and
agrees that any such agreements with its subcontractors must permit the other
Party to audit and assess such subcontractors and/or their respective facilities
and personnel as provided for in this Agreement.  A Party’s approval of the use
by the other Party of any subcontractor does not relieve the other Party of any
of its obligations and responsibilities hereunder, and such other Party will at
all times remain primarily liable for the performance of its obligations
responsibilities under this Agreement and/or the corresponding Statement of
Work.  Any breach or violation of this Agreement and/or a corresponding
Statement of Work by the subcontractor of a Party shall automatically be deemed
a breach or violation by such Party of this Agreement and/or the corresponding
Statement of Work.

3.6Any agreed upon change or modification to this Agreement and/or a Statement
of Work shall be set forth in writing and signed by an authorized representative
of the Parties (a “Change Order”).  No such

 

Page 9 of 28

--------------------------------------------------------------------------------

 

change or modification shall be effective unless and until a Change Order is
signed by an authorized representative of the Parties.  

3.7Each Party’s Project Lead shall keep the other Party, and (if applicable) the
relevant Sponsor, updated and consult with such other Party on a reasonably
regular basis with respect to all the Development work being conducted by such
Party, with respect to each corresponding Statement of Work.  In addition,
within sixty (60) days after execution of a Statement of Work, the Parties will
form a joint Project team (the “Joint Project Team” or “JPT”), which shall be
responsible to facilitate the operational tasks and provide updates on the
status and progress of the Development work being conducted under the Statement
of Work.  In the event either party becomes aware that a delay in the
Development work is likely to occur, that party shall promptly notify the other
party so that the parties, through the JPT, can attempt to mitigate or prevent
the delay.  Each such JPT shall meet via telephone or video conferences, on a
regular basis, however, at least once per month, until the work conducted under
the applicable SOW is completed.  Each JPT shall be composed of not more than
three (3) representatives appointed by each Party, with such representatives
having appropriate experience and responsibility for the work under the
applicable SOW.  Each representative of a Party shall be appointed (and may be
replaced at any time) by such Party upon prior written notice to the other
Party. These representatives shall have appropriate experience, knowledge, and
ongoing familiarity with the particular Project in their then current
phases.  One (1) representative of HTG and one (1) representative of QIAGEN
shall be designated as the co-chairs of the JPT (together the “JPT
Chairs”).  All members designated by a Party shall have one (1) collective vote,
to be cast by such Party’s JPT Chair, on all matters before, or decided by, the
JPT.  Except as otherwise provided herein, all decisions of the JPT shall be
made unanimously and the JPT members shall use reasonable, good faith efforts to
reach agreement on all matters within its Statement of Work.  If the JPT is
unable to agree on any matter after good faith attempts to resolve such
disagreement, then the JPT Chairs shall, refer the disagreement to a meeting
between the Vice President, Business Development of QIAGEN and the Chief
Executive Officer of HTG (“Executive Meeting”), which meeting shall take place
as soon as practicable, but in no event later than seven (7) days after the date
of the relevant referral.

3.8Each Party shall generate, shall implement appropriate measures to generate,
complete and accurate records of all Development work undertaken and all results
and Inventions made while performing the Development work under each SOW
(collectively, “Records”), and shall ensure that all Records are appropriately
recorded in specific notebooks or electronic files and are archived
appropriately, during the performance of the Development work and upon the
expiration or termination of this Agreement.  Records that are archived to
durable media shall be refreshed at appropriate intervals to mitigate risk of
data loss due to media degradation.  Each Party shall disclose, on a regular
basis, its Records to the other Party as needed for the other Party to conduct
the respective Project.

3.9Delays in Meeting Deadlines.  In the event that: (i) HTG provides QIAGEN with
notice of expected delay in performing the Development work under a Statement of
Work and HTG fails to provide prompt, reasonable assurance that it can mitigate
or cure such delay to QIAGEN’ s reasonable satisfaction; (ii) HTG gives QIAGEN
reason to believe with substantial certainty that HTG will fail to meet an
impending deadline and HTG fails to provide prompt, reasonable assurance upon
request by QIAGEN; or (iii) HTG actually fails to meet a deadline expressly set
forth in the Statement of Work, and the delay is likely to result in a failure
to meet a deadline assigned by the Sponsor in the Sponsor Project

 

Page 10 of 28

--------------------------------------------------------------------------------

 

Agreement (each a “Project Delay”), then the Project Delay shall be immediately
referred to the JPT and the Parties shall conduct informal resolution of the
matter(s) as provided in Section 3.7.  [***…]  If the Parties are unable to
resolve the Project Delay in a manner that would avoid a failure to meet a
deadline assigned by the Sponsor, and Sponsor is unwilling to excuse the Project
Delay, QIAGEN shall have the right, but not the obligation, to terminate the
relevant Statement of Work.  The Parties understand and agree that in some
cases, the Sponsor may demand alternative remedies in the event of a Project
Delay that cannot be cured within a reasonable period of time.  Such remedies
may include, by way of example, [***…] for completion of activities in a Project
by Sponsor or its delegate.  Any such […***…] shall be considered a “Key Term”
requiring HTG’s consent prior to QIAGEN agreeing to such term in the Project
Sponsor Agreement.  For clarification, any such delay shall be excused to the
extent it has been directly caused by a QIAGEN Failure.  For purposes of this
Agreement, a “QIAGEN Failure” means any failure or delay by QIAGEN to meet any
deadlines or perform any obligations explicitly assigned to QIAGEN in a
Statement of Work.

4.POSSIBLE TRANSFER OF MATERIALS

4.1Though it is not contemplated that PDP Assay development by HTG will require
access to QIAGEN Materials, if a particular Project requires such access and the
applicable SOW contemplates that QIAGEN will make such QIAGEN Materials
available to HTG for such work, then QIAGEN shall use reasonable efforts to
transfer applicable QIAGEN Materials to HTG solely for use in the performance of
the Development work of HTG under such SOWs, in strict accordance with the terms
and conditions of this Agreement and/or the corresponding Statement of
Work.  Accordingly, QIAGEN hereby grants to HTG, during the Term and subject to
the terms and conditions set forth herein, a limited, nonexclusive,
non-sublicensable, nontransferable (except as may be otherwise agreed to by the
Parties in writing), royalty-free license to use the QIAGEN Materials for the
sole purpose of performing the Development work to be performed pursuant to the
applicable Statement of Work. HTG shall: (i) use reasonable efforts to comply
with all Applicable Laws relating to the QIAGEN Materials in performing its
obligations and responsibilities under the applicable Statement of Work; (ii)
use the QIAGEN Materials solely in connection with conducting the specific
activities under the applicable Statement of Work and for no other purpose; and
(iii) at all times retain possession of the QIAGEN Materials and not provide or
transfer any part of the QIAGEN Materials to any third party without QIAGEN’s
prior written consent.  HTG acknowledges that nothing in this Agreement grants
HTG any rights to use the QIAGEN Materials for any purpose other than in
connection with the performance of the Development work under an SOW.  

4.2Except as otherwise set forth in a Statement of Work, QIAGEN shall be solely
responsible for shipping and/or transporting the QIAGEN Materials to
HTG.  QIAGEN shall bear all risk of loss or damage to the QIAGEN Materials up to
their delivery to HTG.  QIAGEN shall provide HTG all information in its
possession regarding safety precautions for, and hazards of, any QIAGEN
Materials transferred to HTG.

4.3HTG shall, following their delivery by QIAGEN, use commercially reasonable
efforts for the appropriate storage of the Materials in compliance with
Applicable Laws.  In particular, HTG shall, following their delivery by QIAGEN,
use commercially reasonable efforts to store and maintain the Materials, to the
extent applicable, in accordance with Applicable Laws and current best practices
with respect to the storage and maintenance of human samples.

 

***Confidential Treatment Requested

 

Page 11 of 28

--------------------------------------------------------------------------------

 

5.FINANCIAL TERMS

5.1QIAGEN shall pay HTG for the Development work performed by (or on behalf of)
HTG under this Agreement in accordance with the fees, timelines, payment terms
and budget included with each Statement of Work.  Potential compensation
arrangements will depend on the development and/or commercialization activities
of the Parties, and shall be commercially reasonable as agreed by the Parties in
good faith, and may include:

 

5.1.1

Up-front payments as partial, advance payment for milestones;

 

5.1.2

Milestone payments upon the achievement of milestones within the applicable SOW;
or

 

5.1.3

Any other arrangement mutually agreed by the Parties.

5.2The Parties further agree that, HTG shall be entitled to a share (according
to the below schedule) of Net Profits resulting from the conduct of a particular
SOW, as follows:

 

5.2.1

For development of PDP Assays that are primarily based on HTG IP, HTG shall
receive 50% of the Net Profits resulting from the SOW, taking into account and
including all payments by the applicable Sponsor to QIAGEN in connection with
the SOW;

 

5.2.2

For development of PDP Assays that are primarily based on QIAGEN IP, HTG shall
receive 20% of the Net Profits resulting from the SOW, taking into account and
including all payments by the applicable Sponsor to QIAGEN in connection with
the SOW;  

 

5.2.3

For sales or other commercial transfer of HTG or QIAGEN instruments, tools or
other products (excluding any PDP Assay) to the Sponsor or its Affiliate or
contractor, in connection with an SOW or Project, the Parties shall share
equally (50/50) all net revenue received by either Party for such sales, with
“net revenue” equal to:  (i) the net sales resulting from such sale or transfer
(total amounts received, less typical, standard deductions actually incurred for
such sale or transfer (such as for taxes, returns, etc), less (ii) the Cost of
Goods for the product sold or transferred.    

 

5.2.4

On a calendar quarter basis, within 30 days after the end of each such quarter,
the Parties shall meet and review all applicable books of account and determine,
for such quarter ended, what are the to-date Net Profits and net revenues
through the end of such quarter and shall, to the extent not previously shared
between the Parties under the above provisions, allocate and share such amounts
per the above sharing percentages.  For example, if a Development milestone is
met, under a particular Project, and the Sponsor has paid in a particular
quarter a milestone payment for having achieved such milestone, then per the
above the Parties will determine what amount of such milestone payment is Net
Profit, by deducting the Development payment amounts owed to each Party for its
Development work conducted up to meeting the milestone, and then the remaining
Net Profit shall be distributed (according to the above percentages) to each
Party by QIAGEN, within 10 days of such determination.

5.3Compensation to HTG shall be invoiced and paid in U.S. Dollars (“USD”).

 

Page 12 of 28

--------------------------------------------------------------------------------

 

5.4Financial Records and Audits.  Each Party shall keep full, true, and accurate
books of account regarding the Development work conducted by (or on behalf of)
such Party hereunder and of all revenues, costs and expenses received or
incurred in relation to SOWs or the conduct thereof under each applicable
Sponsor Project Agreement, as needed to calculate amounts reimbursable hereunder
or the Net Profits or net revenues (as contemplated in Section 5.2) resulting
from each SOW, for at least seven years after the creation of such
records.  Such records shall include all particulars reasonably necessary for
the purpose of supporting the charges for Development work provided under this
Agreement and the calculation of Net Profit and net revenues.  At the expense of
the Party, except as specified below, each Party has the right during the term
to engage an independent public accountant to perform, on behalf of such Party,
an audit, conducted in accordance with United States Generally Accepted
Accounting Principles (US GAAP), of such books and records of the other Party
reasonably necessary for the independent public accountant to support the
charges for the audited Party’s Development work, or the amount of Net Profits
or net revenues (as applicable).   Any such audit shall be conducted upon at
least thirty (30) days’ prior written notice from the auditing Party to the
other Party and shall be conducted during regular business hours in such a
manner as to not unnecessarily interfere with the auditing Party’s normal
business activities.  Such audit shall not be performed more frequently than
once per calendar year nor more frequently than once with respect to records
covering any specific period of time. All information, data, documents and
abstracts herein referred to shall be used only for the purpose of verifying the
specific amounts (cost of Development work, or Net Profits, as applicable)
consistent with the terms of this Agreement and shall be treated as the
Confidential Information of the audited Party and subject to the confidentiality
obligations of this Agreement.  As a condition to such audit, such auditor shall
have executed a confidentiality agreement reasonably acceptable to the audited
Party regarding non-disclosure, non-use, and safeguarding of such information,
data, documents and abstracts.  Audit results shall be shared by QIAGEN and HTG.
If the audit reveals that the audited Party has not complied with the applicable
financial provisions of this Agreement, the audited Party shall compensate the
other Party, within thirty (30) days of the audit report, for any amounts needed
to come into compliance, and if such compensation exceeds 5% of the amount
actually owed, then the audited Party also will reimburse the other Party for
the reasonable fees of the accountant that performed the audit.  

6.CONFIDENTIAL INFORMATION

6.1Each Receiving Party acknowledges and agrees that it may have access to
and/or receive the Disclosing Party’s Confidential Information during the Term
of this Agreement.  Each Receiving Party agrees to: (i) maintain the Disclosing
Party’s Confidential Information in strict confidence; and (ii) not use the
Disclosing Party’s Confidential Information or otherwise disclose such
Confidential Information to any third party, except as authorized in this
Agreement or as otherwise authorized by the Disclosing Party in writing.  For
clarification, QIAGEN may disclose particular HTG Confidential Information
relating directly to a Project in strict confidence to the Sponsor identified in
a Statement of Work for that Project, solely for Sponsor’s internal business use
in connection with its development of the Sponsor therapeutic that is the
subject of such Project, and for no other use or purpose.  Each Sponsor shall be
under appropriate confidentiality and limited use obligations, with respect to
each Party’s Confidential Information, under terms of the applicable Sponsor
Project Agreement.

6.2Each Receiving Party will store the Disclosing Party’s Confidential
Information in a secure location, and will handle and protect the Disclosing
Party’s Confidential Information with no less care than that with which it
handles and protects its own highly confidential and proprietary information
(but in no event less than a reasonable degree of care) to prevent the
unauthorized use, publication or disclosure of the Disclosing Party’s
Confidential Information.  

 

Page 13 of 28

--------------------------------------------------------------------------------

 

6.3Each Receiving Party may only disclose the Disclosing Party’s Confidential
Information: (i) with the prior written consent of the Disclosing Party; or (ii)
to the Receiving Party’s employees, directors, agents, and/or professional
advisors, and those of its Affiliates (“Representatives”) having a bona fide
need to know the Disclosing Party’s Confidential Information for purposes of
performing the Receiving Party’s obligations and responsibilities under this
Agreement and/or a Statement of Work and who are likewise bound by written
agreements with the Receiving Party including confidentiality and non-use terms
no less onerous than those set forth herein.

6.4The confidentiality and non-use obligations set forth in this Section 6 shall
survive for the earlier of: (i) ten (10) years from the expiration or
termination of this Agreement (except to the extent such Confidential
Information includes the Disclosing Party’s trade secrets, in which case the
below Section 6.5 (ii) shall apply); or (ii) until the applicable portion of the
Disclosing Party’s Confidential Information becomes public; provided, that such
Confidential Information does not become public as a result of a breach of this
Agreement.

6.5A Receiving Party’s obligations and responsibilities with respect to the
Disclosing Party’s Confidential Information as set forth in this Section 6 do
not apply to particular information:

 

6.5.1

That was known to the Receiving Party at the time it was obtained from the
Disclosing Party, other than as a result of the Receiving Party’s breach of any
contractual obligation as shown by written evidence;

 

6.5.2

That is acquired by the Receiving Party from a third party that is not under a
contractual or other obligation not to disclose it;

 

6.5.3

That is or becomes generally known or otherwise enters the public domain other
than by the fault or omission of the Receiving Party; or

 

6.5.4

That is independently developed by or on behalf of the Receiving Party without
any use of any Confidential Information of the Disclosing Party.  

6.6Notwithstanding the above obligations, a Receiving Party may disclose
particular Confidential Information of Disclosing Party to the extent such
disclosure is required by compulsory judicial or administrative process or by
law or regulation, provided that the Receiving Party first provides prompt
written notice of such disclosure to the Disclosing Party and, to the extent
reasonably feasible under the circumstances, cooperates with the Disclosing
Party’s reasonable and lawful actions to avoid and/or minimize the extent of
such disclosure.

6.7Upon the expiration or termination of this Agreement, or at any time upon
request of the Disclosing Party, the Receiving Party will promptly return or
destroy (at the Receiving Party’s option) all items and materials, including any
copies, in its possession, custody, or control that contain any of the
Disclosing Party’s Confidential Information.  All notes or other work product
containing the Disclosing Party’s Confidential Information will be destroyed or
archived with Receiving Party’s other confidential records, and upon written
request of the Disclosing Party, such destruction or archival will be certified
in writing to the Disclosing Party by an authorized representative of the
Receiving Party who supervised such destruction or archival.  Notwithstanding
this Section 6.7, the Receiving Party shall be entitled to retain one (1)
archive copy of the Disclosing Party’s Confidential Information solely for
purposes of demonstrating its compliance with the terms and conditions of this
Agreement.  The Receiving Party’s obligations of non-use and confidentiality set
forth in this Section 6.7 shall continue to apply to any such retained
Confidential Information for the period set forth in Section 6.4 above.  

 

Page 14 of 28

--------------------------------------------------------------------------------

 

6.8The terms of this Agreement will be treated as the Confidential Information
of the Parties pursuant to this Article 6, except that either Party may disclose
the terms of this Agreement pursuant to litigation between the Parties to
enforce, defend or interpret this Agreement.  Further, either Party may disclose
such terms:  (a) as, and only to the extent, required by Applicable Laws as
determined by competent legal counsel advising the Disclosing Party; (b) to its
directors; (c) in confidence to bona fide potential acquirors or merger or
strategic partners and their respective strategic professional advisors, all
solely for diligence review in connection with a potential transaction with HTG
and who are likewise bound by written agreements with or other professional duty
to the Receiving Party including confidentiality and non-use terms no less
onerous than those set forth herein.    

6.9Without limiting the generality of any other provision hereof, neither Party
shall publish (including without limitation, publishing articles and making
presentations of any kind whatsoever) any confidential information regarding the
Development work and/or any Sponsor’s clinical study, directly or indirectly,
without the prior written consent of the other Party and shall not assist any
third party in the preparation of any such publishing without the prior written
consent of the other Party.

7.OWNERSHIP; INTELLECTUAL PROPERTY

7.1As between the Parties, the HTG Property is and shall at all times remain the
sole and exclusive property of HTG.  As between the Parties, the QIAGEN Property
is and shall at all times remain the sole and exclusive property of
QIAGEN.  Except as expressly provided for in this Agreement, no right or
license, either express or implied, is granted by either Party to the other
under any Intellectual Property Right or by virtue of the disclosure of any
QIAGEN Property and/or HTG Property (as applicable) to the other Party under
this Agreement, or otherwise.  If HTG (or its Affiliates) invents, creates or
develops any QIAGEN IP, HTG hereby assigns and agrees to assign to QIAGEN all
its rights, title and interest in and to such QIAGEN IP.  IF QIAGEN (or its
Affiliate) invents, creates or develops any HTG IP, QIAGEN hereby assigns and
agrees to assign to HTG all its rights, title and interest in and to such HTG
IP.  

7.2Each Party shall use reasonable efforts to indicate, in a summary manner in
the relevant Statement of Work, any QIAGEN IP or HTG IP (as the case may be)
that it believes in good faith is likely to be utilized in the conduct of the
Development work for a particular Project.  The Statement of Work shall contain
(a) any licenses to any needed IP that shall be granted for purposes of
performing the Development work under such SOW relating to the applicable
Project and for HTG’s performing of applicable manufacturing as contemplated in
Section 8.3, and (b) a license to HTG IP as necessary for QIAGEN to complete any
development, manufacture or commercialization of HTG-developed PDP Assays in the
event of HTG’s bankruptcy or insolvency during the term of the SOW, subject to
applicable law.

7.3 Except for any improvements, modifications or enhancements related to the
HTG IP or QIAGEN IP, the Parties shall jointly own any Intellectual Property
Rights generated by either Party pursuant to a Statement of Work that are
related directly and specifically to biomarker selection for the applicable PDP
Assay.

7.4Upon request by a Party, the other Party will do all lawful acts, including,
but not limited to, the execution of papers and lawful oaths and the giving of
testimony, that may be necessary or desirable in the determination of the other
Party to secure and/or perfect such Party’s Intellectual Property Rights as set
forth in this Article 7.

8.REGULATORY, COMMERCIALIZATION AND BRANDING

8.1As between the Parties, with respect to regulatory approval matters for each
HTG-developed PDP Assay, HTG shall be considered, the contract manufacturer for
QIAGEN, and QIAGEN shall be considered the Legal Manufacturer of the PDP
Assay.  The Parties shall in good faith negotiate and use

 

Page 15 of 28

--------------------------------------------------------------------------------

 

commercially reasonable efforts to enter into a Quality Agreement with respect
to the manufacture of a HTG-developed PDP Assay upon reasonable request by
QIAGEN.  For the avoidance of doubt, such Quality Agreement shall include
guidelines and terms acceptable for QIAGEN’s regulatory and quality departments
including without limitation pre-meetings and regular update meetings to review
and confirm product quality, documentation needs and timelines.  QIAGEN shall
have the right to utilize any of its Affiliates in the performance of its
manufacturing and commercialization obligations under this Agreement.

8.2QIAGEN shall have responsibility for obtaining any regulatory approvals that
may be required or appropriate for the marketing and sale of each PDP Assay in
all jurisdictions throughout the Territory, unless otherwise agreed in a
Statement of Work

8.3QIAGEN shall have the sole rights and responsibility, using its commercially
reasonable efforts, for the marketing, promotion, distribution and sale of each
PDP Assay in all jurisdictions throughout the Territory, solely for use in the
PDP Field.  For HTG-developed PDP Assays, QIAGEN shall purchase such
HTG-developed PDP Assays, at the transfer price established in the applicable
SOW, pursuant to a Supply Agreement containing typical and commercially
reasonable supply provisions, to be negotiated in good faith and entered into by
the Parties at the appropriate time (prior to commercialization of a
HTG-developed PDP Assay). The transfer price shall be based on a “cost of goods
sold plus mark-up” model, whereby the actual expectation of HTG for the mark-up
is estimated to be [***…]%.  Subject to any limitations in such Supply
Agreement, it shall include, without limitation: (i) an obligation by HTG to
supply the HTG-developed PDP Assay for as long as QIAGEN wishes to purchase such
HTG-developed PDP Assay from HTG, and (ii) an indemnification from HTG to QIAGEN
for any third party claims for defective design or manufacture of such
HTG-developed PDP Assay by HTG.  For QIAGEN-developed PDP Assays, QIAGEN shall
pay a royalty on the sale of each such PDP Assay, at a rate established in good
faith in the applicable SOW.

8.4Each PDP Assay shall be sold under the QIAGEN brand name; however, the
Parties may also agree in a particular Statement of Work to acknowledge HTG’s
technology or brand name in the marketing materials and product packaging for
any particular PDP Assay.

9.INDEMNIFICATION

9.1HTG shall defend, indemnify and hold harmless QIAGEN, and its successors and
assigns, and the officers, directors, employees, agents and representatives of
the foregoing, (the “Qiagen Indemnitees”) from and against, any and all damages,
losses, liabilities, claims, fines, penalties and expenses (including costs of
investigation and defense and reasonable attorneys’ fees) (collectively,
“Damages”) arising from any and all claims, proceedings, actions, arbitrations,
hearings, investigations and suits (“Claims”) brought by any third party against
a Qiagen Indemnitee to the extent such Claims result from or arise out of: (i)
HTG’s material breach of this Agreement, including, with the exclusion of
Section 10.1, a breach by HTG of its representations and warranties set forth in
Section 10 below; (ii) the material failure on the part of HTG to comply with
Applicable Laws; or (iii) the gross negligence or willful misconduct by HTG, its
agents, employees or representatives, provided, however, that in no event shall
HTG be obligated to indemnify, defend or hold harmless any Qiagen Indemnitees,
for, from or against any Damages or Claims to the extent related to or arising
from any subject matter or occurrence for which QIAGEN shall have the obligation
to indemnify HTG under Section 9.2 below if such subject matter or occurrence
were to give rise to a Claim against an HTG Indemnitee (as defined below).

 

***Confidential Treatment Requested

 

Page 16 of 28

--------------------------------------------------------------------------------

 

9.2QIAGEN shall defend, indemnify and hold harmless HTG and its successors and
assigns, and the officers, directors, employees, agents and representatives of
the foregoing, (the “HTG Indemnitees”) from and against any and all Damages
arising from any Claims against any HTG Indemnitee resulting from or arising
out: (i) QIAGEN’s material breach of this Agreement, including without
limitation, a breach by QIAGEN of its representations and warranties set forth
in Section 10 below; (ii) the material failure on the part of QIAGEN to comply
with Applicable Laws; (iii) the gross negligence or willful misconduct conduct
by QIAGEN or its Affiliate or their respective agents, employees or
representatives; or (iv) claims for personal injury and/or death resulting from
a defective design or manufacture of the QIAGEN Property.

9.3A Party (the “Indemnified Party”) that asserts that it (or its related party)
is owed an indemnity hereunder by the other Party (the “Indemnifying Party”)
shall promptly notify the Indemnifying Party of the Claim for which such
indemnity is believed to be owed and shall provide with such notice all
information about such Claim and its basis that Indemnified Party is aware,
provided that, the failure of the Indemnified Party to promptly notify the
Indemnifying Party of the Claim will not relieve the Indemnifying Party of its
duties under this Article 9 except to the extent that the Indemnifying Party is
materially prejudiced by the delay.  Provided that the Indemnifying Party
undertakes and continues to prosecute in good faith the defense of such Claim,
the Indemnified Party shall have no right to tender an appearance in the
proceedings around such Claim.  Upon undertaking such defense, the Indemnifying
Party shall have full control over all the proceedings and filings involved in
the defense of the Claim, including selection of counsel to tender appearance
for the Indemnifying Party and for the Indemnified Party.  The Indemnified Party
and all applicable indemnitees thereof shall provide full cooperation in the
defense against such Claim, including promptly signing any and all reasonably
necessary documents relating to such defense, including for the selection of
counsel, such as a joint defense agreement, and providing all other assistance
and support including access to witnesses, documents and materials and appearing
in hearings or defense meetings, and shall not unreasonably withhold its consent
to conflict waivers.  The Indemnified Party’s attorney’s fees shall be limited
to those necessary for complying with the Indemnifying Party’s requests for
support that necessarily call for the use of the Indemnified Party’s counsel
(e.g., preparing a witness for deposition).  The Party seeking indemnification
hereunder (and its related indemnitee) shall not unreasonably withhold its
approval of the settlement of any Claim covered by Section 9.1 or 9.2, as
applicable, will cooperate with counsel of the Indemnifying Party, and reserves
the right to engage its own counsel to assist in the defense at the expense of
the indemnifying party.

10.COVENANTS; REPRESENTATIONS AND WARRANTIES  

10.1HTG represents and warrants to QIAGEN that, as of the Effective Date, is has
not entered into any contract or otherwise agreed to terms with a third party
that would prohibit, conflict with or otherwise restrict HTG’s ability to enter
into this Agreement on the terms and conditions herein.  

10.2With regard to debarment and related matters:

 

10.2.1

Each Party represents and warrants to the other Party that,  as of the Effective
Date, the representing Party has not, nor to its knowledge, have any of its
employees or agents who may perform Development work pursuant to this Agreement,
ever been, currently, or are the subject of a proceeding that could lead to
it/them becoming, as applicable, a Debarred Entity or Debarred Individual, an
Excluded Entity or Excluded Individual or a Convicted

 

Page 17 of 28

--------------------------------------------------------------------------------

 

 

Entity or Convicted Individual, nor are they listed on the FDA’s
Disqualified/Restricted List.  

 

10.2.2

Each Party agrees that if, during the Term of this Agreement, it becomes, or to
its knowledge, any of its employees or agents working on its behalf, become or
are the subject of a proceeding that could lead to that party becoming, as
applicable, a Debarred Entity or Debarred Individual, an Excluded Entity or
Excluded Individual or a Convicted Entity or Convicted Individual, or added to
FDA’s Disqualified/Restricted List, the affected Party shall immediately notify
the other Party, and the other Party shall have the right to immediately
terminate any affected Statement of Work or, if all Statements of Work are
affected, terminate this Agreement.  

 

10.2.3

For purposes of this section, the following definitions shall apply:

 

10.2.3.1

A “Debarred Individual” is an individual who has been debarred pursuant to 21
U.S.C. § 335a (a) or (b).

 

10.2.3.2

“Debarred Entity” is a corporation, partnership or association that has been
debarred pursuant to 21 U.S.C. § 335a (a) or (b).

 

10.2.3.3

An “Excluded Individual” or “Excluded Entity” is: (i) an individual or entity,
as applicable, who has been excluded, debarred, suspended or is otherwise
ineligible to participate in federal health care programs such as Medicare or
Medicaid by the Office of the Inspector General (OIG/HHS) of the U.S. Department
of Health and Human Services pursuant to section 1128 of the Social Security Act
(42 U.S.C. § 1320a-7(b)); or (ii) is an individual or entity, as applicable, who
has been excluded, debarred, suspended or is otherwise ineligible to participate
in federal procurement and non-procurement programs, including those produced by
the U.S. General Services Administration (GSA).

 

10.2.3.4

A “Convicted Individual” or “Convicted Entity” is an individual or entity, as
applicable, who has been convicted of a criminal offense that falls within the
ambit of 42 U.S.C. § 1320a – 7(a), but has not yet been excluded, debarred,
suspended or otherwise declared ineligible.

 

10.2.3.5

“FDA’s Disqualified/Restricted List” is the list of clinical investigators
restricted from receiving investigational drugs, biologics or devices pursuant
to 21 C.F.R. Part 312.70.neither HTG nor any of its employees or agents

10.3Each Party represents and warrants to the other that: (i) it is and will be
at all times during the Term a valid legal entity existing under the law of its
state of incorporation with the power to own all of its properties and assets
and to carry on its business as it is currently being conducted; and (ii) the
execution and delivery of this Agreement has been duly authorized and no further
approval, corporate or otherwise, is required in order to execute this binding
Agreement.  

 

Page 18 of 28

--------------------------------------------------------------------------------

 

10.4QIAGEN represents and warrants to HTG that: (i) it owns the QIAGEN Materials
or otherwise has all necessary rights to license and/or transfer the QIAGEN
Materials, or any other specimens or samples to HTG for the purposes
contemplated herein and to otherwise grant the rights granted to HTG hereunder;
(ii) QIAGEN and/or Sponsor has, in obtaining and maintaining the QIAGEN
Materials or any other specimens or samples, complied with all Applicable Laws;
(iii) QIAGEN has, or the Sponsor has, obtained all necessary favourable opinions
from the relevant research ethics committees and all authorizations, consents
and documentation from the relevant regulatory authorities required to conduct
the Study; and (iv) QIAGEN and/or the Sponsor shall be solely responsible for
the authorization and conduct of each clinical trial or study conducted in
connection with a Project or SOW, and will comply with ICH GCP, FDA regulations
21 C.F.R. 50 and 21 C.F.R. 312.50, or equivalent international standards, and
such other standards of good clinical practice as are required by the FDA or
such other regulatory authorities with jurisdiction where the Samples will be
used in the Study, and all applicable privacy and data protection laws, rules
and regulations.

10.5In the performance of its obligations under any Statement of Work, each
Party shall assign qualified personnel to perform the Development work in a
professional and workmanlike manner in accordance with current industry
standards.

10.6NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY NOT EXPRESSLY SET FORTH
ABOVE IN THIS SECTION 10, AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS ALL OTHER
REPRESENTATIONS AND WARRANTIES OF ANY KIND, WHETHER EXPRESS, IMPLIED, STATUTORY
OR ARISING FROM COURSE OF TRADE, COURSE OF DEALING OR OTHERWISE, INCLUDING
WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, TITLE, USAGE, VALIDITY, AND/OR NON-INFRINGEMENT.  

11.LIMITATION OF LIABILITY AND INSURANCE

11.1EXCEPT FOR DAMAGES RESULTING FROM A BREACH OF THE CONFIDENTIALITY
OBLIGATIONS SET FORTH IN ARTICLE 6 ABOVE, IN NO EVENT WILL EITHER PARTY BE
LIABLE UNDER THIS AGREEMENT TO THE OTHER PARTY FOR ANY CONSEQUENTIAL,
INCIDENTAL, INDIRECT, EXEMPLARY, SPECIAL OR PUNITIVE DAMAGES, INCLUDING ANY
DAMAGES FOR BUSINESS INTERRUPTION, LOSS OF USE, DATA, REVENUE OR PROFIT, WHETHER
ARISING OUT OF BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE,
REGARDLESS OF WHETHER SUCH DAMAGES WERE FORESEEABLE AND WHETHER OR NOT THE PARTY
ALLEGED TO BE LIABLE WAS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  FOR
CLARITY, THIS SECTION 11.1 SHALL NOT LIMIT A PARTY’S INDEMNITY OBLIGATIONS UNDER
ARTICLE 10.  

11.2Insurance.  During the term of this Agreement, each Party shall maintain the
following insurance:

 

11.2.1

General Liability with limits of not less than USD $2,000,000 per occurrence or
claim and in the aggregate including coverage for personal injury and property
damage;

 

11.2.2

Workers Compensation as required by local statutory requirements;

 

Page 19 of 28

--------------------------------------------------------------------------------

 

 

11.2.3

Auto Liability with limits of not less than USD $1,000,000 per occurrence or
claim; and

 

11.2.4

Umbrella Liability insurance with limits of not less than USD
$5,000,000.  Coverage shall be in excess of the above captioned general
liability and auto liability insurance coverage.

12.AUDIT AND RECORD RETENTION

12.1During the Term, each Party, may upon good cause shown and on reasonable
prior notice to the other Party, at a mutually agreeable time during the other
Party’s normal business hours, but no more than once per calendar quarter,
assess such other Party’s facilities and materials actually used in conducting
its Development work hereunder, which may include applicable equipment, tools,
processes, Project related output, and personnel, solely as necessary in order
to assess the other Party’s performance of its Development work under this
Agreement.  All information and materials of the audited Party shall be deemed,
and treated by auditing Party as, the Confidential Information of audited
Party.  

12.2Each Party will notify the other promptly (within five (5) business days) in
the event of any actual or notified inspection by a regulatory or administrative
authority of such Party’s facilities where Development work are being
performed.  Each Party will promptly provide the other with copies of any
correspondence from or to the regulatory authorities such as the FDA, related to
any such inspection, including but not limited to any FDA 483s or warning
letters, as well as any other correspondence with a governmental agency, in each
case solely to the extent that is reasonably likely that such actions will
affect the suitability of such Party to continue performing the applicable
Development work.  In such event, the Party will consult with and allow the
other Party and/or the applicable Sponsor (if permitted under the applicable
Sponsor Project Agreement) to review and comment on any responses made by such
Party to the regulatory and/or governmental authority relating to such
inspection in advance of such responses being submitted.

12.3Each Party will ensure that its Project Lead and his or her personnel host
and/or attend any such regulatory or governmental audit or inspection, and
further assist in the preparation therefor and fully cooperate with the
respective regulatory and/or administrative authority, the other Party, Sponsor
(if applicable, and permitted by the applicable Sponsor Project Agreement)
and/or its or their representatives.  All personnel time and resources necessary
to complete such an audit shall be provided by the audited party on a time and
materials basis, to be reimbursed by the other party unless the audit
demonstrates that the audited party has materially breached its obligations
under this Agreement with respect to its Development work obligations, in which
case, the audited party shall bear all cost and expense for such audit.

12.4Each Party shall use commercially reasonable efforts to promptly remedy, at
its own cost and expense, with competent proof, any audit findings made by any
regulatory or administrative authority, the other Party, Sponsor (if applicable)
and/or its or their representatives that relate to defects in such Party’s
facilities where the Development work is being performed, the Party’s
Development work, and/or such Party’s non-compliance with this Agreement and/or
Applicable Laws.

 

Page 20 of 28

--------------------------------------------------------------------------------

 

13.TERM AND TERMINATION; LOSS OF EXCLUSIVITY

13.1This Agreement shall commence as of the Effective Date and shall continue
for a period of five (5) years thereafter, unless sooner terminated under this
Article 13 (the “Term”).  

13.2QIAGEN shall have the right to suspend or terminate, as applicable, a
Statement of Work if the relevant Project is suspended or terminated by the
applicable Sponsor.  HTG shall cooperate with and support QIAGEN in the
management of such suspension, including maintaining resources and materials for
a reasonable period of time to enable a timely re-start.  The Parties may agree
to specific terms for Project suspensions in the relevant Statement of Work.  

13.3Change of Control.

13.3.1In the event that either Party undergoes a Change of Control during the
Term, it shall provide written notice of such Change of Control to the other
Party at least seven (7) days prior to the expected closing of the Change of
Control transaction.

13.3.2Either Party shall have the right to terminate this Agreement and any or
all Statements of Work in the event of a Change of Control of itself or the
other Party.  

13.3.2.1     In the event a Party terminates this Agreement in the event of a
Change of Control of itself, it shall provide notice to the other Party within
thirty (30) days after the closing of the Change of Control transaction and make
a payment of USD $2,000,000 to the other Party within such 30-day notice
period.  

13.3.2.2     In the event a Party wishes to terminate this Agreement in the
event of a Change of Control involving the other Party, it shall provide notice
to the other Party within the later of (i) forty-five (45) days of its receipt
of the notice described in Section 13.3.1 regarding the Change of Control and
(ii) thirty (30) days after the closing of the Change of Control.  

13.4All Fields, including the Oncology Field, shall become non‑exclusive in the
same manner as the Fields described in Section 2.3.2, 60 days following receipt
of written notice by one Party to the other Party citing this section, in the
event that:

 

13.4.1

the Parties have not signed at least [***…] SOW pursuant to a Sponsor Project
Agreement by the first anniversary of the Effective Date; or

 

13.4.2

the Parties have not signed, pursuant to a Sponsor Project Agreement, an
aggregate of (i) at least […***…] SOWs or Project Sponsor Agreements with gross
proceeds of at least USD $[…***…] by the second anniversary of the Effective
Date, or (ii) at least […***…] SOWs or Project Sponsor Agreements with gross
proceeds of at least USD $[…***…] or more by the third anniversary of the
Effective Date.

13.5This Agreement and/or a Statement of Work may be terminated by either Party,
as follows:

 

13.5.1

Either Party may terminate this Agreement in the event the other Party
materially breaches the terms of this Agreement and, provided that the
non-breaching Party shall have given the breaching Party written notice of such
breach, setting forth the details of the breach, and the breaching Party shall
have not cured such breach within thirty (30) days after receipt of such notice;
or

 

***Confidential Treatment Requested

 

Page 21 of 28

--------------------------------------------------------------------------------

 

 

13.5.2

Either Party may terminate a Statement of Work in the event the other Party
materially breaches the terms of such Statement of Work and, provided that the
non-breaching Party shall have given the breaching Party written notice of such
breach, setting forth the details of the breach, and the breaching Party shall
have not cured such breach within thirty (30) days after receipt of such notice;
or

 

13.5.3

Either Party may terminate the applicable Statement(s) of Work or, if all
Statements of Work are affected, this Agreement, upon written notice to the
other, in the event the performance of one or more Statements of Work by a Party
is prevented or delayed by reason of (a) a force majeure event affecting a
material obligation that persists for more than sixty (60) consecutive days, or
(b) inability to obtain, in a reasonable time, appropriate needed regulatory
approvals in a country material to the Sponsor, or (c) there are intellectual
property infringement or violation issues that have enjoined the sale of the
applicable PDP Assay, or QIAGEN sequencing equipment, and such issues cannot be
overcome by commercially reasonable efforts to the satisfaction of either Party;
or

 

13.5.4

A Party may terminate this Agreement, upon written notice to the other Party
effective immediately, in the event the other Party enters bankruptcy
proceedings, ceases to operate in the normal course of business, or generally
fails to pay, or admits in writing its inability to pay its debts as they
mature, or applies for, consents to, or acquiesces in the appointment of a
trustee, receiver or other custodian for the other Party or for a substantial
part of the property of the other Party, or makes a general assignment for the
benefit of creditors, or in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for the other
Party or for a substantial part of the property of the other Party, or any
bankruptcy, reorganization, debt arrangement or other proceeding under any
bankruptcy or insolvency law, or any dissolution or liquidation proceeding, is
instituted by or against the other Party, or any warrant of attachment or
similar legal process is issued against any substantial part of the property of
the other Party.

13.6Consequences of Termination.  Upon the termination or expiration of this
Agreement, the Parties shall have the following rights, obligations and
responsibilities:

 

13.6.1

The termination or expiration of this Agreement shall not automatically result
in the termination of any then-active Statement of Work.  In the event of the
expiration of this Agreement and/or the termination by either Party of this
Agreement pursuant to Section 13.5 above, any then-active Statement of Work
shall continue in effect, unless earlier terminated, as permitted pursuant to
this Section 13, for the duration of such Statement of Work and the terms of
this Agreement shall survive only to the extent necessary to govern such
Statement of Work until its completion or termination.

 

13.6.2

Following HTG’s receipt or giving of a termination notice or otherwise upon the
expiration or termination a Statement of Work or this Agreement, HTG shall,
within sixty (60) days thereof, invoice QIAGEN for all amounts owed for the
Development work performed prior to the effective date of termination or
expiration under this Agreement and/or the terminated Statement of Work, as
applicable, for which HTG has not yet been paid.  HTG shall additionally avoid,
to the extent reasonably practicable, incurring

 

Page 22 of 28

--------------------------------------------------------------------------------

 

 

additional costs and expenses on Development work for the terminated SOW during
the closeout or winding down period.  

 

13.6.3

Upon the termination or expiration of this Agreement and/or a Statement of Work,
and except as otherwise set forth in Section 13.6.3, all rights and obligations
of the Parties under this Agreement and/or the terminated or expired Statement
of Work shall immediately and automatically cease.  Upon the termination or
expiration of this Agreement and/or a Statement of Work, each Party shall
immediately deliver to the other, at the other Party’s expense, all of the other
Party’s Confidential Information, and (if applicable) any remaining QIAGEN
Materials in HTG’s possession, that have not yet been delivered to such other
Party as of the date of such expiration or termination.  Within sixty (60) days
after the expiration or earlier termination of a Statement of Work for any
reason, HTG will further provide to QIAGEN a final report detailing all results
obtained pursuant to its Development work under such Statement of Work.

 

13.6.4

The expiration or termination of this Agreement and/or a Statement of Work for
any reason or no reason will not release any Party from any obligation that
matured prior to the effective date of such expiration or termination.  Sections
of this Agreement that by their nature prescribe continuing rights and
obligations will survive until their purposes are fulfilled, including Section 6
(Confidential Information), Section 7 (Ownership; Intellectual Property),
Section 9 (Indemnification), Section 11 (Limitation of Liability) Section 13.6
(Consequences of Termination), Section 14 (Non-Solicitation), and Section 15
(General Provisions).

14.NON-SOLICITATION

14.1During the Term, and for a period of two (2) years thereafter (provided
that, in the event of a breach by either Party of any covenant set forth in this
Section 14.1, the term of such restriction will be extended by the period of the
duration of such breach) neither Party shall, on its own behalf or on behalf of
any third party, directly solicit for employment any person who was an employee
or independent contractor of the other Party during the Term of this Agreement,
without the prior written consent of the other Party.  For clarification, the
foregoing shall not prohibit a party from employing any such person who (i)
contacts the party on his or her own initiative without any direct solicitation
by or encouragement from the party, (ii) ceases to be employed by the other
party prior to any direct solicitation by or encouragement or (iii) responds to
a general employment advertisement or other general solicitation or recruitment
effort not specifically aimed at employees of the other party.

 

Page 23 of 28

--------------------------------------------------------------------------------

 

15.GENERAL PROVISIONS

15.1Notices.  All notices or other communications given hereunder shall be in
writing, shall be signed by an officer of the Party sending such notice or other
communication, and shall be delivered by hand, by overnight courier, by
electronic mail or by facsimile (provided that the sending Party does not have
reason to know that the electronic mail or facsimile was not received by the
other Party), all delivery charges prepaid and addressed to the Parties as
follows:

 

To HTG:

 

 

HTG Molecular Diagnostics, Inc..

 

Attn: Chief Executive Officer

 

3430 E. Global Loop

 

Tucson, AZ 85706

 

 

To QIAGEN:

QIAGEN Legal Department

 

19300 Germantown Road

 

Germantown, MD 20874

 

All such notices and communications will be effective on the date delivered, if
in person, on the date of the postmark of that notice or communication if by
courier.  Either Party may change its address by giving notice of that change to
the other Party.

15.2Waivers.  Neither Party will be deemed to have waived any of its rights
under this Agreement until it has signed a written waiver of those rights, or
except as provided by Applicable Law.  Without limiting the preceding, no
failure or delay by either Party in exercising any rights, powers or remedies
under this Agreement will operate as a waiver of any such right, power or
remedy, except as provided by Applicable Law, and no waiver will constitute a
waiver of any other provision, breach, right or remedy, nor will any waiver
constitute a continuing waiver or be effective except for the specific instance
and for the specific purpose given.

15.3Amendments.  If either Party wishes to modify this Agreement or a Statement
of Work, the Parties will confer in good faith to determine the desirability of
such modification.  No modification, change or amendment to this Agreement or an
SOW will be effective until a written amendment is signed by both Parties.

15.4Assignment.  Neither Party shall have the right or ability to assign or
transfer any interest in or delegate its obligations under this Agreement and/or
a Statement of Work without the prior written approval of the other Party, which
shall not be unreasonably withheld, except that each Party shall have the right,
solely with notice to the non-assigning Party, to assign this Agreement to a
successor in interest in connection with a merger or acquisition or sale of all
or substantially all of the assigning Party’s assets, subject to Section
13.3.  This Agreement will be binding on and inure to a Party’s permitted
successors and assigns.

15.5Severability.  The terms and conditions of this Agreement are severable.  If
any term or condition of this Agreement is rendered invalid or unenforceable by
any law or regulation, or declared null and void

 

Page 24 of 28

--------------------------------------------------------------------------------

 

by any court of competent jurisdiction, that part will be reformed, if possible,
to conform to the law, and if reformation is not possible, that part will be
deleted in such jurisdiction only and the remainder of the terms and conditions
of this Agreement as well as the invalid or unenforceable term or condition in
all jurisdictions where valid and enforceable will remain in full force and
effect, unless enforcement of this Agreement without the invalid or
unenforceable term or condition would be grossly inequitable under the
circumstances or would frustrate the primary purpose of this Agreement.

15.6Remedies.  The Parties acknowledge and agree that a material breach of this
Agreement by the other Party may result in immediate, irreparable and continuing
damage to the non-breaching Party for which there will be no adequate remedy at
law; and agree that in the event of any such material breach or violation or any
threatened or intended breach or violation of this Agreement, the non-breaching
Party, its successors and assigns, will be entitled to seek temporary,
preliminary and permanent injunctive relief and/or restraining orders enjoining
and restraining such breach or violation or such threatened or intended breach
or violation and/or other equitable relief in addition to such other and further
relief as provided for at law and in equity.

15.7Agreement to Arbitrate Disputes

 

15.7.1

Prior to arbitration, the Parties agree to and shall seek to conduct informal
resolution of any issues or disputes that arise under this Agreement (a
“Dispute”).  Such informal process may be initiated with written notice of one
Party to the other, describing the Dispute with reasonable particularity, and
the other Party shall follow with a written response within ten (10) calendar
days of receipt of such notice.  Each Party shall promptly designate an
executive with requisite authority to resolve the noticed Dispute.  The informal
procedure shall commence within 10 calendar days of the date of response.  If
the Dispute is not resolved within 30 business days of the date of commencement
of the procedure, either Party may proceed to arbitration as set forth below to
resolve the Dispute.  

 

15.7.2

The Parties agree that any Dispute between the Parties, and including any claim
by either Party against any agent, employee, successor, or assign of the other
Party, related to or arising under this Agreement, including any dispute or
issue as to performance of a Party’s obligations or breach of this Agreement or
as to the validity or applicability of this arbitration clause, shall be
resolved by binding arbitration administered by the American Arbitration
Association under its Commercial Arbitration Rules, except as where those rules
are intentionally varied by the Parties herein or pursuant to mutual written
agreement.  The parties expressly agree that the arbitration shall be conducted
in Denver, CO, in the English language, and shall be governed by Delaware
law.  For good or equitable cause shown, the prevailing party shall be entitled
to reimbursement of its reasonable attorney fees and arbitration costs by the
other Party, according to the relative success on the merits, as assessed by the
arbitrator(s) in such arbitration.  The arbitration award shall be final, absent
manifest error or fraud.

 

15.7.3

The Parties are entering into this arbitration agreement in connection with a
transaction involving interstate commerce. Accordingly, this arbitration
agreement, and any proceedings

 

Page 25 of 28

--------------------------------------------------------------------------------

 

 

thereunder, shall be governed by the Federal Arbitration Act (“FAA”) 9 USC
1-16.  Any award by the arbitrator may be entered as a judgment in any court
having jurisdiction.

 

15.7.4

The foregoing agreement to arbitrate shall not restrict either Party’s remedies
or ability at any time to seek equitable relief for a breach or threatened
breach of: (i) either Party’s confidentiality obligations; or (ii) the misuse,
misappropriation or infringement of either Party’s Intellectual Property
Rights.  

15.8Independent Contractor; No Agency.  Neither Party will be deemed to be the
employee, representative, agent, joint venturer or partner of the other Party
for any purpose.  Neither Party has the authority to obligate or bind the other,
or to incur any liability on behalf of the other, nor to direct the employees of
the other.

15.9Interpretation.  Both Parties have had the opportunity to have this
Agreement reviewed by their attorneys.  Therefore, no rule of construction or
interpretation that favors or disfavors either Party will apply to the
interpretation of this Agreement.  Instead, this Agreement will be interpreted
according to the fair meaning of its terms.  The captions or headings of this
Agreement are for convenience of reference only.  They will not limit or
otherwise affect the meaning or interpretation of any provision of this
Agreement.   The words “includes” and “including” are not limiting in any way
and mean “includes without limitation” or “including without limitation.”  The
word “person” includes individuals, corporations, partnerships, limited
liability companies, co-operatives, associations and other natural and legal
persons.  The term “and/or” means each and all of the persons, words, provisions
or items connected by that term; i.e., it has a joint and several meaning. The
word “will” is a synonym for the word “shall”.  All attachments to this
Agreement are a part of and are incorporated in this Agreement.

15.10Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which will together be
deemed to constitute one agreement.  The Parties agree that the execution of
this Agreement by exchanging pdf signatures, and/or by industry standard
electronic signature software, shall have the same legal force and effect as the
exchange of original signatures.  In any proceeding arising under or relating to
this Agreement, each Party hereby waives any right to raise any defense or
waiver based upon execution of this Agreement by means of such electronic
signatures or maintenance of the executed agreement electronically.

15.11Force Majeure.  Except for in connection with QIAGEN’s obligation to make
payments to HTG under Section 4 above, no Party will be liable for, or will be
considered to be in breach of or in default under this Agreement on account of,
any delay or failure to perform any obligation under this Agreement to the
extent such delay or failure is due to causes or conditions that are beyond such
Party’s reasonable control and that such Party is unable to overcome through the
exercise of commercially-reasonable efforts.  If any force majeure event occurs,
the affected Party will give prompt written notice to the other Party and will
use commercially-reasonable efforts to minimize the impact of the event.

15.12Entire Agreement.  With respect to the subject matter hereof, this
Agreement, including any Statement(s) of Work and Exhibits, is the entire
agreement between the Parties and supersedes all prior discussions,
representations, warranties and agreements, both written and oral between the
Parties.

15.13Integration.  This Agreement sets forth the entire understanding of the
Parties with respect to the subject matter hereof, supersedes all existing
agreements between them concerning such subject matter.    

[Signature Page Follows]  




 

Page 26 of 28

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date set forth herein by their duly authorized representatives.

 

HTG MOLECULAR DIAGNOSTICS, INC. “HTG”

 

QIAGEN MANCHESTER LIMITED “QIAGEN”

 

 

 

By: /s/ Timothy B. Johnson

 

By:

/s/ Douglas Liu

 

 

 

Timothy B. Johnson

 

Douglas Liu

President and Chief Executive Officer

 

Print Name

 

 

SVP Global Operations

 

 

Title

 

 

 

 November 16, 2016

 

 November 16, 2016

Date

 

Date

 

 

 

Page 27 of 28

--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT A

 

Statement of Work Template

 

THIS STATEMENT OF WORK (this “SOW”) is made and entered into as of _________,
20___ (the “SOW Effective Date”) by and between HTG Molecular Diagnostics, Inc.
(“HTG”) and QIAGEN Manchester Limited (“QIAGEN”).  This SOW is made a part of,
and shall be governed by, the terms and conditions of the Master Assay
Development, Commercialization and Manufacturing Agreement (the “MSA”) executed
between the Parties dated as of November ___, 2016.  In the event of a conflict
between the terms and conditions of this SOW and those of the MSA, the MSA shall
govern unless otherwise expressly provided herein.

 

 

1.

Term

 

2.

Description of Project

 

3.

Definitions

 

4.

Specific Details of Development Work

 

5.

Milestones and Deadlines

 

6.

Compensation Provisions (including Transfer Price calculation)

 

7.

Clinical Supply Manufacturing Provisions

 

8.

Intellectual Property and Licenses

 

9.

Project Suspension and Termination

IN WITNESS WHEREOF, HTG and QIAGEN have executed this SOW by their respective
officers hereunto duly authorized on the day and year written below.

 

HTG MOLECULAR DIAGNOSTICS

 

QIAGEN Manchester Limited

 

 

 

 

 

By:

[template – not for signature]

 

By:

[template – not for signature]

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 